          Case 1:20-cv-04260-JGK Document 42 Filed 07/07/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK and THE BOARD
 OF EDUCATION FOR THE CITY SCHOOL
 DISTRICT OF THE CITY OF NEW YORK,
                                       Plaintiffs,

 v.

 UNITED STATES DEPARTMENT OF
 EDUCATION and ELISABETH DEVOS, in
 her official capacity as the Secretary of            Civil Action No. 1:20-cv-4260-JGK
 Education,
                                     Defendants,

 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION

              [Proposed] Intervenor-Defendant.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Proposed Defendant-Intervenor the Foundation for Individual Rights in Education (FIRE)

respectfully submits this notice of supplemental authority to alert the Court to the attached order

issued on July 6, 2020, in Commonwealth of Pennsylvania v. Devos, No. 20-1468 (D.D.C.). That

case was filed on the same day as this one by seventeen States and the District of Columbia. The

plaintiffs in Commonwealth of Pennsylvania challenge the same Department of Education rule that

is at issue in this case, and they are pressing nearly identical legal theories. FIRE, together with

the Independent Women’s Law Center and Speech First, Inc., moved to intervene, offering

essentially the same arguments for intervention that FIRE has presented to this Court. The

Commonwealth of Pennsylvania court granted permissive intervention under Rule 24(b) over the

plaintiff States’ opposition. Presented with what in substance is the same motion on the same facts,

this Court should likewise allow FIRE to intervene.




                                                 1
        Case 1:20-cv-04260-JGK Document 42 Filed 07/07/20 Page 2 of 2



Dated: July 7, 2020               Respectfully submitted,

                                   /s/ Charles J. Cooper

                                  Charles J. Cooper (pro hac vice motion pending)
                                  Brian W. Barnes (pro hac vice motion forthcoming)
                                  Nicole J. Moss (pro hac vice motion forthcoming)
                                  COOPER & KIRK, PLLC
                                  1523 New Hampshire Ave., NW
                                  Washington, D.C. 20036
                                  (202) 220-9600
                                  ccooper@cooperkirk.com
                                  bbarnes@cooperkirk.com
                                  nmoss@cooperkirk.com

                                  Counsel for Foundation for
                                  Individual Rights in Education




                                      2
